Title: List of Goods Sent by George Jefferson, with Thomas Jefferson’s Notes, 11 April 1809
From: Jefferson, George
To: 


          Sent Mr Jefferson by Mr Randolph’s boats
          
            
              
              ✓
              1
              pipe
              No 16.
            
            
              
              
              3
              Hhds
               No 6. 9. & probably the cask of oil
            
            
              
              
              1
              quarter Cask
              
            
            
              
              
              
              
               q.
            
            
              
              
              10
              barrels
              No 4. 5. 10. 11. 12. 18    
            
            
              
              
              1
               half barrel
              
            
            
              
              
              1
               keg
              paint
            
            
              
              
              4
              trunks
              No 26. 27. & an empty one.
            
            
              
              
              5
              boxes
              No 20. 23.   qu. 19.
            
            
              
              ✓
              1
               screw bench
              
            
            
              
              
              27
               packages
              
            
          
           G. J. 11th Apl 1809
        